Citation Nr: 0114963	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-22 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky




THE ISSUE

Entitlement to pay of $1587.56 for reimbursement from accrued 
amounts due a deceased beneficiary.  





ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The veteran had had active duty from February 1943 to 
September 1943.  The appellant is the veteran's nephew. This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Louisville, Kentucky,  
Department of Veterans Affairs (VA) Regional Office (RO). 

FINDINGS OF FACT

1. The veteran was in receipt of a 100 percent disability 
evaluation from October 1944, and was then hospitalized at 
a VA facility until his death in February 1989.   

2. At the time of his death, the veteran had no surviving 
spouse, child or parent.  

3. The appellant is the veteran's nephew, and not his 
executor or other party responsible for any last expense 
of the veteran.

CONCLUSION OF LAW

As a matter of law, the appellant may not receive any amounts 
of remaining gratuitous payments.  38 U.S.C.A. 5502(d) (West 
1991); 38 C.F.R. § 3.1009 (2000). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that because he is a surviving nephew of 
the veteran, he should receive $1,587.56 VA gratuitous 
accrued benefits due to the veteran at the time of his death.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1).  Given these requirements, the 
Board will review the pertinent evidence of record, and 
proceed to its analysis.  

Factual Background:

Shortly after the veteran entered military service in 
February 1943, he sustained a concussion and a fracture of 
the lumbar vertebra.  The veteran was discharged from active 
service in September 1943 due to these and other disorders.  
In March 1944, the veteran was diagnosed to have dementia.  
By rating decision dated in October 1944, service connection 
was granted for dementia praecox and the veteran was found 
incompetent.  A 100 percent disability rating was assigned.  
The veteran was thereafter hospitalized at a VA facility, and 
so remained until he died in February 1989. 

In November 1944,  the veteran was granted an institutional 
compensation award under then applicable law.  The payment 
was accorded to those hospitalized in government 
institutions, through the chief officer of such institutions, 
for "such comforts and desires as are not included in the 
regular support, care, treatment and maintenance of the 
disabled person provided by the institution" and for "such 
other expenses as are clearly for the benefit for the payment 
of the claimant."  See VA Regulation 1230(A), et.seq. 
(1944).  The veteran's institutional compensation payment was 
periodically reduced due to governing regulation, which 
mandated that such payments be ceased when funds on deposit 
with the institution totaled an amount in excess of that 
specified by law.  Compare VA Regulation 1255 et.seq. (1944); 
38 C.F.R. § 13.108 (1960) and 38 C.F.R. § 13.108 (2000) 
(Mandating that when a veteran, rated incompetent by VA by 
reason of mental illness, and without spouse or minor or 
helpless children, is receiving institutional treatment, and 
his estate equals or exceeds a specified amount, such 
payments are to be discontinued until such estate has been 
reduced to a further specified amount.  From 1960 until the 
present, the accumulation of $1500.00 in an institutionalized 
veteran's fund would result in a stoppage of such payments 
until the amount was decreased to $500.00).  Id.      

In June 1989, the claim of the veteran's brother for 
reimbursement of incurred burial expenses was approved.  It 
was also determined that gratuitous VA benefits in the amount 
of $1,587.56 were credited to the account of the veteran at 
the time of his death.  In August 1989, a check in the amount 
was forwarded to the veteran's brother, in his capacity as 
named executor's of the veteran's estate.  The record 
reflects that the veteran's brother returned the check.      

The appellant's claim arose upon receipt of a July 1989 
letter.  In subsequent correspondence, the appellant claimed 
that he was the "one 'concerned' living relative in [the] 
matter."  See November 5, 1998 letter.   

Analysis

Under applicable law, the disposition of gratuitous benefits 
deposited by VA either before, on, or after December 1, 1959, 
in a personal funds of patients account for an incompetent 
veteran who was incompetent at the date of death is governed 
by 38 C.F.R. § 3.1009.  In substance, the regulation sets 
forth a priority as to the recipients of such gratuitous 
payments as follows

(1) His or her spouse; 

(2) His or her children (in equal shares), without 
regard to their age or marital status; 

(3) His or her dependent parents (in equal shares) or 
the surviving parent, provided that the parent was 
dependent at the date of the veteran's death. 

(4) In all other cases, only so much may be paid as may 
be necessary to reimburse a person who bore the expense 
of last sickness or burial. 

38 C.F.R. § 3.1009; see also 38 U.S.C.A. 5502(d) (Mandating 
in part that such payment shall be paid to the following 
persons living at the time of settlement, and in the order of 
the surviving spouse, the children [without regard to age or 
marital status], and the dependent parents of such veteran, 
and that if any balance remains, such balance shall be 
deposited to the credit of the applicable current 
appropriation, except that reimbursement may be made to a 
person who bore the expenses of the lack sickness or burial 
of the veteran).

With application of the foregoing provisions of law, the 
appellant is seen to have no valid claim to the veteran's 
remaining gratuitous benefits.  Plainly stated, he is clearly 
not the veteran's surviving spouse, child, or parent.  
Moreover, the appellant has not claimed, and could not likely 
claim reimbursement for expenses of the veteran's last 
sickness (as the veteran was cared for by VA); nor his burial 
expenses (which have been reimbursed to the veteran's brother 
in accordance with applicable law).  

The appellant contends that he is the "one concerned living 
relative" as to the disposition of the $1,587.56 remaining 
in the veteran's gratuitous VA benefits fund at the time of 
his death.  Although the appellant has alleged that the 
veteran's estate had far more than the amount as specified, 
the record reveals that the veteran's compensation payments 
were regularly and periodically halted in accordance with 
governing law upon accumulation of $1,500.  However 
"concerned" the appellant may be, the law, and not the 
facts, is dispositive of the issue.  The appellant has failed 
to state a claim upon which relief may be granted, and, as a 
matter of law, the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  VCAA, Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, __ (2000) (to be codified at 
38 U.S.C.A. § 5103A). 

As noted, the claim is being denied as a matter of law.  The 
appellant is not in a class of persons eligible by statute or 
regulation to receive the monies he claims, and the evidence 
indicates that he was not responsible for payment of the last 
expenses of the veteran.  In these circumstances, a remand of 
this matter would not produce substantiating evidence in 
support of the claim.  See Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).     



ORDER

The appeal is denied. 



		
	G. H. SHUFELT 	
	Member, Board of Veterans' Appeals



 


